UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,

Vv. CASE NO. = 8:06-CR-293-T-17SPF
DERALD LEONARD PATTERSON.

ORDER
This cause is before the Court on:
Dkt. 36 First Step Memorandum
Dkt. 41 Motion to Reduce Sentence Pursuant to the First Step Act

Dkt 42 Response

Defendant Derald Leonard Patterson moves for a reduction in sentence pursuant
to 18 U.S.C. Sec. 3582©(1)(B), and Section 404 of the First Step Act. Of 2018. Defendant
Patterson requests a reduction of his term of imprisonment to 176 months or time served,

whichever is greater, to be followed by a 4-year term of supervised release.

The Government does not contest that Defendant Patterson is eligible for
a sentence reduction, and does not oppose a reduction to a term of 188 months

imprisonment, to be followed by a 4-year term of supervised release.

1. Background

In the Indictment, Defendant Derald Leonard Patterson was charged as follows:

Count 1 Distribution of cocaine

Violation of 21 U.S.C. Secs. 841(a)(1) and 841(b)(1)(C).
Count 2 Distribution of 50 grams or more of crack cocaine

Violation of 21 U.S.C. Secs. 841(a)(1) and 841 (b)(1)(A).

Defendant Patterson entered into a Plea Agreement (Dkt. 23), pleading guilty to

Count 2.

Defendant Patterson was sentenced on April 25, 2008 to 262 months imprisonment,
concurrent with Defendant’s term of imprisonment in Docket Number CC-06-367, 368 and
369, Barbour County Alabama; a 60-month term of supervised release; fine waived, and

a special assessment of $100. At sentencing, Count 1 was dismissed on the Government's

Motion.

The stipulated facts of the Plea Agreement specified that the offense involved 102.5
grams of cocaine base. (Dkt. 36, p., 2). At sentencing, Defendant Patterson’s base offense
level was determined under a marijuana equivalency conversion, 1,474.938 kg of
cocaine base, and 39.988 kilograms of other substances, for a marijuana equivalency
total of 1.514.926 kilograms. Defendant Patterson’s base offense level was 32.

Based on a career offender enhancement, Defendant Patterson’s total offense level
became 37. With a 3-level reduction for acceptance of responsibility, Defendant Patterson’s
enhanced offense level became 34. With an offense level of 34 and Criminal History
category of VI, Defendant Patterson’s advisory range was 262 to 327 months imprisonment,

the supervised release range was 5 years, and the fine range was $17,500 to $4,000,000.
2. Discussion
A. Eligibility
Section 404(b) of the First Step Act of 2018 provides that the court
“may impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing

Act of 2010...were in effect at the time the covered offense was committed.”

(citation omitted).

Sec. 404(a) defines a “covered offense’:

(a) DEFINITION OF COVERED OFFENSE.—In this section, the
term “covered offense” means a violation of a Federal criminal statute
the statutory penalties for which were modified by section 2 or 3 of the
Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat.2372), that
was committed before August 3, 2010.

However, relief is subject to the following limitations:

(b) LIMITATIONS.—No court shall entertain a motion made under this
section to reduce a sentence if the sentence was previously imposed
or previously reduced in accordance with the amendments made by
sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law
111-220; 124 Stat. 2372) or if a previous motion made under this
section to reduce the sentence was, after the date of the enactment
this Act, denied after a complete review of the motion on the merits.
Nothing in this Act shall be construed to require a court to reduce

Any sentence pursuant to this section.

The Court notes that the Government agrees that Defendant Patterson’s

offense is a “covered offense.” None of the limitations in Sec. 404(c) apply.

B. Amended Statutory Range and Guideline Range

Section 2 of the Fair Sentencing Act increased the amount of cocaine

3
base required to trigger a mandatory minimum of ten years from 50 grams

to 280 grams. Applying Section 2 to Count 2 yields a mandatory minimum term

of 5 years to a maximum of 40 years, with a mandatory 4-year term of supervised

release. See 21 U.S.C. Sec. 841(b)(1)(B).

The effect of the First Step Act is to reduce Defendant Patterson’s mandatory

minimum sentence from a range of 10 years to life imprisonment to a range of 5 years to 40
years imprisonment, followed by a term of supervised release reduced from 5 years to 4 years,

as to Count 2.

The amended guideline range is:

Total Offense Level: 31
Criminal History Category: VI
Imprisonment Range: 188 to 235 months
Supervised Release Range: 4 to 5 years
Fine Range: $15,000 to $2,000,000.
C. Positions of the Parties
1. Derald Leonard Patterson

Defendant Patterson argues that the Court has broad authority to
impose a reduced sentence as if Sections 2 and 3 of the Fair Sentencing

Act were in effect, without limitation on the exercise of the court’s discretion
to sentence a defendant within the revised FSA statutory range.

Defendant Patterson emphasizes that the relief available pursuant to
18 U.S.C. Sec. 3582(c)(1(B) is significantly different from the narrow scope of
relief available pursuant to 18 U.S.C. Sec. 3582(c)(2). Defendant Patterson argues
that, for the Court to determine the appropriate reduction, the Court should consider
the factors set out in Section 3553(a), the revised statutory range under the Fair

Sentencing Act, the Sentencing Guidelines, and post-sentencing conduct.

The Court further notes that Defendant Patterson is requesting a reduction
of the term of imprisonment to 176 months, some 12 months below the low end of
the mandatory minimum term of 188 months, in light of Defendant’s post-sentencing
conduct and rehabilitation, and to reflect the time between Defendant’s arrest and

Defendant’s sentencing.

2. The Government

The Government recognizes that Defendant Patterson is eligible for a sentence
reduction, and agrees that the statutory penalty range is reduced to a range of

5 to 40 years imprisonment.

The Government notes that Defendant Patterson seeks a variance below the low
end of his revised guideline range, but argues that, although the First Step Act does not
prohibit the requested reduction, neither the circumstances of this case nor the provisions

of the First Step Act justify the requested variance. The Government points out that
Defendant Patterson’s guideline range is driven by Defendant’s career offender status,

which is based on Defendant Patterson’s criminal history.

The Government does not oppose a reduction of the term of imprisonment
to 188 months, followed by a 4-year term of supervised release. The Government objects

to a variance to a 176-month term of imprisonment.
D. Sentence Reduction

The Court will exercise its discretion to reduce Defendant Patterson’s
sentence. To determine the reduction, the Court considers the Section 3553(a)
factors, the revised statutory range under the Fair Sentencing Act, the Sentencing
Guidelines and Defendant’s post-sentencing conduct. United States v. Boulding,
379 F.Supp.3d 646, 652-54 (W.D. Mich. 2019); United States v. Stanback, 377 F.Supp.3d
618, 625 n. 2 (W.D. Virginia 5/2/2019)("See also
https://www.ussc.gov/sites/default/files/pdf/training/newsletters/2019-special_FIRST-
STEP-Act.pdf (noting in newsletter from the United States Sentencing Commission that
courts will have to decide whether a resentencing under the Act is a plenary resentencing
proceeding or a more limited resentencing and stating “In either instance, the Act made no
changes to 18 U.S.C. § 3553(a), so the courts should consider the guidelines and policy

statements, along with other 3553(a) factors, during the resentencing .”).

The Court acknowledges that the First Step Act does not entitle a defendant
to a plenary resentencing, but it also “does not impose any artificial or guideline

limits on a reviewing court.” Boulding, 379 F.Supp.3d at 653.
6
In this case, Defendant Patterson has been in the custody of the BOP
since April 25, 2008. Since sentencing, Defendant Patterson has maintained employment,
for which Defendant Patterson has received outstanding work reviews and recommendations
from supervisors. Defendant Patterson has completed Drug Education Treatment,
and has completed other educational and vocational coursework. The Court notes
that Defendant Patterson has not received any disciplinary reports while in BOP
custody. Upon release, Defendant Patterson is hoping to reconnect with his four

children, and to serve as a positive example for them.

The Court reduces Defendant Patterson’s term of imprisonment on Count 2
to 176 months or time served, whichever is greater, and reduces the term of
supervised release on Count 2 from 5 years to 4 years. Defendant Patterson’s
fine is waived, and the special assessment fee is $100.00. The Court varies
downward because the guideline sentence of 188 months imprisonment is unnecessary
to meet the objectives of sentencing. The reduced sentence is sufficient, but not
greater than necessary to reflect the seriousness of the offense, to promote respect
for the law and to provide just punishment for the offense; to afford adequate
deterrence to criminal conduct and protect the public from further crimes of
Defendant Patterson. See 18 U.S.C. Sec. 3553(a)(2). As to the kinds of sentences
available, the Court notes that other courts have varied downward from guidelines
sentences in the First Step context. Defendant Patterson’s reduced sentence therefore

avoids unwarranted disparities between other defendants. See United States v.

7
Hadley, 2019 WL 333438 (M.D. Fla. 7/24/2019)(citing cases). Accordingly, it is

ORDERED that Defendant Derald Leonard Patterson’s Motion to Reduce Sentence
Under Section 404 of the First Step Act (Dkt. 41) is granted. As to Count 2, Defendant
Patterson’s term of imprisonment is reduced from 262 months imprisonment to 176 months
imprisonment, or time served, whichever is greater, to run concurrently with Defendant's term of
imprisonment in Docket Number CC-06-367, 368 and 369, Barbour County Alabama ; the term
of supervised release is reduced from 60 months supervised release to 48 months supervised
release. Defendant’s fine is waived and the special assessment fee is $100.00. All other terms
and conditions of Defendant Patterson’s prior sentence remain unchanged and are incorporated
by reference.

DONE and ORDERED in Chambers in Tampa, Florida on this 31* day of

October, 2019.

 
             
       
 
 

  

BoE ez IL
ee ABETH A. KOVACHEVICEE

Senior United States District Judge

 
 

Copies to:
All parties and counsel of record

U.S. Probation
